DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings (e.g. at least Fig. 3) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 148 (e.g. a valve).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Army (US 2017/0167541).
Regarding claim 1, 
Referring to Fig. 1, Army teaches an air cycle machine 10, comprising: a housing (e.g. the housing comprising housings 22, 26, 28, see par. 16) having an exterior wall and an interior wall (not labeled); a scavenging turbine 18 supported for rotation within the housing (wherein turbine 18 is capable of acting as a scavenging turbine); and an ambient air fan 36 supported for rotation within the housing and operably associated with the scavenging turbine (e.g. via cooling air flow path 82), wherein the interior wall defines therethrough a turbine-fan port 86 fluidly coupling the ambient air fan to the scavenging turbine (see par. 22). 
Regarding claim 3, 
Army teaches wherein the exterior wall defines therethrough a scavenging turbine inlet port 60, wherein the scavenging turbine fluidly couples the scavenging turbine inlet port to the turbine-fan port 86 (e.g. via inlet 84).
Regarding 4,
Army teaches wherein the exterior wall defines a fan inlet port 30 fluidly coupled to the ambient air fan, wherein the turbine-fan port is arranged fluidly between the ambient air fan and the fan inlet port (see par. 22).
Regarding claim 5,
Army teaches wherein the exterior wall defines a fan outlet port 34, wherein the turbine-fan port fluidly couples the fan outlet port to the scavenging turbine (see par. 22).
Regarding claim 6,
Army teaches wherein the ambient air fan is fixed in rotation relative to the scavenging turbine (e.g. as the fan and turbine both connect to tie rod 20).
Regarding claims 7, 10,
Army teaches a compressor 14 arranged within the interior of the housing and fluidly coupled to the ambient air fan by the turbine-fan port (e.g. as the entire air cycle machine is fluidly coupled).
Regarding claim 8,
Army teaches an expansion turbine 16 arranged within the interior of the housing and fluidly coupled to the ambient air fan by the turbine-fan port (e.g. as the entire air cycle machine is fluidly coupled).
Regarding claim 9,
Army teaches a shaft (e.g. tie rod 20) supported for rotation within the housing about a rotation axis Z, wherein the scavenging turbine is fixed in rotation relative to the shaft (e.g. as the turbine is coupled to the shaft), wherein the ambient air fan is fixed in rotation relative to the shaft (e.g. as the fan is coupled to the shaft).
Regarding claim 11,
Army teaches an expansion turbine 16 arranged within the interior of the housing and fluidly coupled to the ambient air fan by the turbine-fan port (see the rejection of claim 8), wherein the expansion turbine is fixed in rotation relative to the shaft (e.g. as the turbine is coupled to the shaft, see the rejection of claim 9).
Regarding claim 12, 
Army teaches wherein the air cycle machine has no ducting external to the housing fluidly coupling the scavenging turbine to the ambient air fan (e.g. as the flow path from inlet 60 to port 86 is internal to the housing).
Regarding claim 13,
Army teaches wherein the scavenging turbine is a radial flow turbine, wherein the ambient air fan is an axial flow fan (see Fig. 2). 
Regarding claim 14,
Referring to Fig. 2, Army teaches an environmental control system, comprising: an air cycle machine as recited in claim 1 (see the rejection of claim 1), wherein the housing defines therein a scavenging turbine chamber 62 and a fan chamber 32 separated from one another by the interior wall, the turbine-fan port 86 fluidly coupling the scavenging turbine chamber to the fan chamber; and wherein the exterior wall defines therethrough a scavenging turbine inlet port 60, wherein the scavenging turbine fluidly couples the scavenging turbine inlet port to the turbine-fan port.
Regarding claim 15,
Army teaches wherein the exterior wall defines a fan inlet port 30 fluidly coupled to the ambient air fan, wherein the turbine-fan port is arranged fluidly between the ambient air fan and the fan inlet port; and wherein the air cycle machine has no external ducting fluidly coupling the scavenging turbine to the ambient air fan (see the rejection of claim 12).
Regarding claim 16,
Army teaches wherein the ambient air fan is fixed in rotation relative to the scavenging turbine (see the rejection of claim 6), the air cycle machine further comprising: a compressor 14 arranged within the interior of the housing and fluidly coupled to the ambient air fan by the turbine-fan port (see the rejection of claim 7), wherein the compressor is fixed in rotation relative to the ambient air fan and the scavenging turbine (e.g. as the compressor is coupled to tie rod 20); and an expansion turbine 16 arranged within the interior of the housing and fluidly coupled to the ambient air fan by the turbine-fan port (see the rejection of claim 8), wherein the expansion turbine is fixed in rotation relative to the ambient air fan and the scavenging turbine (e.g. as the expansion turbine, fan, and scavenging turbine are coupled to tie rod 20).
Regarding claim 17,
The subject matter of claim 17 is directed towards essentially the same subject matter as claims 9-11, 16 and has been addressed in the rejection of claims 9-11, 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Army.
Regarding claim 2,
Army does not teach a one-way valve seated in the turbine-fan port and arranged to limit fluid communication between the ambient fan and the scavenging turbine, but the examiner takes official notice that the use of, and advtanges of (e.g. promoting one-way flow of a fluid and avoiding detrimental backflow), one-way valves would be well known to one of ordinary skill in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Army with the motivation of providing an advantageous one-way valve. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Army in view of Bruno (US 20160231031).
Regarding claim 18, 
Army does not teach a compressed air source fluidly coupled to the air cycle machine; and an environmentally controlled space fluidly coupled by the air cycle machine to the compressed air source, wherein the turbine-fan port fluidly couples the environmentally controlled space to the environment external to a vehicle carrying the environmental control system.
Referring to at least Fig. 3, Bruno, directed to an air cycle machine for an aircraft, teaches a compressed air source (e.g. a bleed or overboard air flow) fluidly coupled to a (compressor of) air cycle machine (See pars. 19-20), an environmentally controlled space 102 fluidly coupled by the air cycle machine to the compressed air source, wherein (a fan outlet connects) the environmentally controlled space to the environment external to a vehicle carrying the environmental control system (see pars. 32, 42)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Army by Bruno with the motivation of conditioning a controlled space using useful bleed air from a source and thereafter exhausting said air to an ambient to efficiently condition the controlled space. 
Regarding claims 19-20, 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art of Army as modified above is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process.  As the prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device of Army as modified above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763